Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ELECTION/RESTRICTION REQUIREMENT

Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species I, directed to five lens element optical imaging system, having convex image-side surface of second lens in paraxial region, having concave object-side surface of fifth lens in paraxial region, and having aperture stop between second and third lens element, as depicted in Fig. 1, Table 1-2;
Species II, directed to five lens element optical imaging system, having concave object-side surface and convex image-side surface of first lens in paraxial region, and an aperture stop between first and second lens element as depicted in Fig.  2, Table 2-2;  
Species III, directed to five lens element optical imaging system, having convex image-side surface of second lens in paraxial region, an aperture stop between second and third lens, and having absolute value of focal length of first lens element greater than absolute value of focal length of third lens element as depicted in Fig.  3, Table 3-2;  
Species IV, directed to five lens element optical imaging system, having convex image-side surface of first lens in paraxial region, having convex object-side surface of fourth lens in paraxial region, and an aperture stop between first and second lens, as depicted in Fig.  4, Table 4-2;  
Species V, directed to five lens element optical imaging system, having convex image-side surface of second lens in paraxial region, an aperture stop between second and third lens, and having absolute value of focal length of first lens element smaller than absolute value of focal length of third lens element as depicted in Fig.  5, Table 5-2;  
Species VI, directed to five lens element optical imaging system, having convex object-side surface and convex object-side surface of first lens in paraxial region, a second lens having negative refractive power, and an aperture stop between the object and the first lens element, as depicted in Fig.  6, Table 6-2;  
Species VII, directed to five lens element optical imaging system, having concave image-side surface of first lens in paraxial region, having concave object-side surface of fourth lens in paraxial region, and an aperture stop between first and second lens, as depicted in Fig.  7, Table 7-2;  
Species VIII, directed to five lens element optical imaging system, having concave object-side surface and convex image-side surface of first lens in paraxial region, and an aperture stop between the object and the first lens element, as depicted in Fig.  8, Table 8-2.   

 The species are independent or distinct because different species recite the mutually exclusive characteristics of each species. Specifically, species I is characterized by five lens element optical imaging system, having convex image-side surface of second lens in paraxial region, having concave object-side surface of fifth lens in paraxial region, and having aperture stop between second and third lens element, not present in other species. Species II, is characterized by five lens element optical imaging system, having concave object-side surface and convex image-side surface of first lens in paraxial region, and an aperture stop between first and second lens element not present in other species. Species III, is characterized by five lens element optical imaging system, having convex image-side surface of second lens in paraxial region, an aperture stop between second and third lens, and having absolute value of focal length of first lens element greater than absolute value of focal length of third lens element not present in other species.  Species IV, is characterized by five lens element optical imaging system, having convex image-side surface of first lens in paraxial region, having convex object-side surface of fourth lens in paraxial region, and an aperture stop between first and second lens, not present in other species. Species V, is characterized by five lens element optical imaging system, having convex image-side surface of second lens in paraxial region, an aperture stop between second and third lens, and having absolute value of focal length of first lens element smaller than absolute value of focal length of third lens element not present in other species. Species VI, is characterized by five lens element optical imaging system, having convex object-side surface and convex object-side surface of first lens in paraxial region, a second lens having negative refractive power, and an aperture stop between the object and the first lens element, not present in other species. Species VII, is characterized by five lens element optical imaging system, having concave image-side surface of first lens in paraxial region, having concave object-side surface of fourth lens in paraxial region, and an aperture stop between first and second lens, not present in other species.  Species VIII, is characterized by five lens element optical imaging system, having concave object-side surface and convex image-side surface of first lens in paraxial region, and an aperture stop between the object and the first lens element, not present in other species.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872